Citation Nr: 0505339	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-17 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1950 to September 1952; he served in Korea.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia (RO).  The 
veteran testified before the Board sitting at the RO in 
September 2004.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The veteran has contended, including at his September 2004 
personal hearing before the Board, that he currently has 
residuals of cold injury to his hands and feet as a result of 
his service in Korea during the winter of 1951-1952.  A 
review of the claims file reveals that while most of the 
veteran's service medical records were apparently destroyed 
by fire, his September 1952 discharge examination report does 
not show any disability of the extremities.  A May 2002 
statement from J.M. Daniel, M.D., who was treating the 
veteran for diabetes with peripheral vascular disease, 
reveals that the veteran had claimed frostbite damage to the 
lower extremities in service.  According to Dr. Daniels, the 
veteran's frostbite might be a contributing factor to his 
severe peripheral vascular disease.  According to a February 
2003 medical report from T.M. Karrs, M.D., a relationship 
between the veteran's bilateral lower extremity disability 
and a cold injury in service could not be completely ruled 
out.  

While the above physician's opinions are suggestive of a 
possible connection between the veteran's current bilateral 
lower extremity disability and service, they are inadequate 
to provide a medical nexus upon which service connection may 
be granted.  Consequently, there is no medical nexus opinion 
on file on whether the veteran has a current disability that 
is causally related to service, as is now called for by the 
VCAA.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2004), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159.  

Consequently, additional development is needed on the issue 
on appeal prior to Board adjudication.

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should ensure that all 
notification and development action 
required by the VCAA is completed.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  
		
2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
residuals of cold injury to the 
extremities.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the RO should obtain and 
associate with the file all records that 
are not currently on file.

3.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

4.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the nature, severity, and 
etiology of any current disability of the 
extremities.  The VA claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished; and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the evidence in the claims 
file, whether any disability found is 
related to the veteran's military 
service, to include exposure to the cold.  
The examiner should attempt to 
distinguish between those symptoms due to 
service and those due to post-service 
problems such as diabetes.  If an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for 
all opinions expressed should be 
provided.  The report prepared should be 
typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claim for service connection for 
residuals of cold injury of the hands and 
feet, taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If the 
benefit sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 76 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 




	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



